         Case 1:21-cr-00074-TFH Document 22 Filed 07/26/21 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

                 v.                            :       Case No. 21-cr-74

JOSIAH COLT,

                        Defendant.


                                  STATEMENT OF OFFENSE

        Pursuant to Federal Rule of Criminal Procedure 11, the United States of America, by and

through its attorney, the United States Attorney for the District of Columbia, and the defendant,

Josiah Colt, with the concurrence of his attorney, agree and stipulate to the below factual basis for

the defendant’s guilty plea—that is, if this case were to proceed to trial, the parties stipulate that

the United States could prove the below facts beyond a reasonable doubt:

                         The Attack at the U.S. Capitol on January 6, 2021

        1.       The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is

secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include

permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

        2.       On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members

of the public.

        3.       On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint

session, elected members of the United States House of Representatives and the United States

Senate were meeting in separate chambers of the United States Capitol to certify the vote count of

the Electoral College of the 2020 Presidential Election, which had taken place on November 3,
        Case 1:21-cr-00074-TFH Document 22 Filed 07/26/21 Page 2 of 10




2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately

1:30 p.m., the House and Senate adjourned to separate chambers to resolve a particular objection.

Vice President Mike Pence was present and presiding, first in the joint session, and then in the

Senate chamber.

        4.      As the proceedings continued in both the House and the Senate, and with Vice

President Pence present and presiding over the Senate, a large crowd gathered outside the U.S.

Capitol. As noted above, temporary and permanent barricades were in place around the exterior

of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep the

crowd away from the Capitol building and the proceedings underway inside.

        5.      At approximately 2:00 p.m., certain individuals in the crowd forced their way

through, up, and over the barricades, and officers of the U.S. Capitol Police, and the crowd

advanced to the exterior façade of the building. The crowd was not lawfully authorized to enter

or remain in the building and, prior to entering the building, no members of the crowd submitted

to security screenings or weapons checks by U.S. Capitol Police Officers or other authorized

security officials.

        6.      At such time, the certification proceedings were still underway and the exterior

doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.

Capitol Police attempted to maintain order and keep the crowd from entering the Capitol; however,

shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by

breaking windows and by assaulting members of law enforcement, as others in the crowd

encouraged and assisted those acts. The riot resulted in substantial damage to the U.S. Capitol,

requiring the expenditure of more than $1.4 million dollars for repairs.
        Case 1:21-cr-00074-TFH Document 22 Filed 07/26/21 Page 3 of 10




       7.      Shortly thereafter, at approximately 2:20 p.m., members of the United States House

of Representatives and United States Senate, including the President of the Senate, Vice President

Pence, were instructed to—and did—evacuate the chambers. Accordingly, all proceedings of the

United States Congress, including the joint session, were effectively suspended until shortly after

8:00 p.m. the same day. In light of the dangerous circumstances caused by the unlawful entry to

the U.S. Capitol, including the danger posed by individuals who had entered the U.S. Capitol

without any security screening or weapons check, congressional proceedings could not resume

until after every unauthorized occupant had left the U.S. Capitol, and the building had been

confirmed secured. The proceedings resumed at approximately 8:00 p.m. after the building had

been secured. Vice President Pence remained in the United States Capitol from the time he was

evacuated from the Senate Chamber until the session resumed.

       8.      As described more fully below, on January 6, 2021, along with his co

conspirators, Ronald Sandlin and Nathan DeGrave, Colt unlawfully entered the Capitol building,

wearing a gas mask, intending to stop or delay the congressional proceeding. He also entered

the Senate Chamber during a time in which he believed the Senate was meeting in relation to the

Certification of the Electoral College vote, and where the Senate in fact had been meeting for

this purpose only moments before. The defendant thus obstructed, influenced, and impeded an

official proceeding, that is, a proceeding before Congress, specifically, Congress’s certification

of the Electoral College vote as set out in the Twelfth Amendment of the Constitution of the

United States and 3 U.S.C.   §   15-18.

                   Colt and his Co-Conspirators’ Preparation for January 6

       9.      On December 23, 2020, Sandlin posted a message on his Facebook account asking

who else was traveling to the District of Columbia on January 6, 2021, to “stop the steal and stand
        Case 1:21-cr-00074-TFH Document 22 Filed 07/26/21 Page 4 of 10




behind Trump when he decides to cross the rubicon.”

        10.    On December 31, 2020, Sandlin posted to Facebook that he was organizing a

caravan of patriots to travel to D.C., and that “Josiah Colt, Nate DeGrave and myself have already

booked and paid for our trip....” Sandlin solicited donations from other “patriots,” asking them

for financial support in exchange for a “personal thank you video shot on location in Washington

D.C.”   The post also contained a link to a GoFundMe webpage with the caption “Patriots

Defending Our Country On Jan. 6th, organized by Ronnie Sandlin” and what appeared to be a

photo-shopped image of Sandlin’s face superimposed on the image of a man in a car holding what

appears to be a gold-plated semi-automatic rifle. The GoFundMe link also bore the caption, “The

only thing necessary for the triumph of evil is for good men to do noth[ing]. Ronnie Sandlin
                                                                                .   .




needs your support for Patriots Defending Our Country On Jan 6th.”

        11.    Also on December 31, 2020, Sandlin, DeGrave, and Colt began a private group

chat on Facebook to plan for the 6th. They discussed “shipping guns” to Sandlin’s residence in

Tennessee, where they would all meet before driving to D.C. Colt said he would try to fly with

his “G43”—a reference to a Glock .43 pistol.      Sandlin later stated he was bringing his “little

pocket gun” and a knife.    When Sandlin provided his address to DeGrave later that evening,

DeGrave wrote to Sandlin that he had “about 300 worth of stuff coming to you.” Sandlin and

Colt later shared pictures of their recent purchases: Colt had purchased a Glock holster, a gas

mask, and a helmet, while Sandlin purchased a “bionic face shield” and shin guards.

        12.    On January 4, 2021, DeGrave wrote Sandlin and Colt, “[w]e meet here at 10:00

a.m.” and sent a screenshot of”wildprotest.com,” depicting a map of the U.S. Capitol with a “Meet

Here” notation in front of the building. He also forwarded them a post from the Parler application

stating: “#DoNotCertify #j anuary6th” and “#stopthestealcaravan #darktolight #thegreatawakening
         Case 1:21-cr-00074-TFH Document 22 Filed 07/26/21 Page 5 of 10




#DRAINTHESWAMP,” followed by his own commentary, “let em try us.”

        13.       That same day, Sandlin posted to Facebook a photograph that shows Colt lying in

a bed holding a firearm, with the caption: “My fellow patriot [Colt] sleeping ready for the boogaloo

Jan 6.” “Boogaloo” is a term used in some circles to refer to civil war. Colt responded to the

post that he was “[r]eady for any battle.”

        14.       Colt, Sandlin, and DeGrave traveled together in a rental car from Tennessee to the

District of Columbia on January 5, 2021. They brought with them gas masks, helmets, shin

guards, body armor, one Glock .43 pistol, an M&P bodyguard pocket pistol, two magazines of

ammunition, knives, a handheld taser/stun gun, an expandable baton, walkie talkies, and bear

mace.

        15.       On the evening of January 5, 2021, after arriving in the District of Columbia, Colt,

Sandlin, DeGrave, and a fourth individual attended a rally protesting the 2020 Presidential Election

results, which they believed to be fraudulent. Colt brought his Glock pistol to the rally. After

leaving the rally, bear spray belonging to DeGrave accidentally discharged in the vehicle they were

driving. COLT posted a video to his social media depicting this event, along with the caption

“Nate’s bear mace was going off in his pocket and it started filling the van [with] bear spray.” In

the video, Sandlin stated that bear mace was going off in the car, and Sandlin and Colt can be seen

coughing.

              Colt and his Co-Conspirators’ Participation in the January 6 Capitol Riot

        16.      On January 6, 2021, before the Capitol riot began, Colt, Sandlin, and DeGrave

created a video, which Sandlin live streamed on social media and called on “fellow patriots” to

watch. In the video, in which Colt, Sandlin, and DeGrave appear, Sandlin stated four times that

“freedom is paid for with blood.” He also stated that “there is going to be violence.” He further
        Case 1:21-cr-00074-TFH Document 22 Filed 07/26/21 Page 6 of 10




stated that "if you are watching this and you are a patriot and are here, I think it is time to take the

Capitol." In the video, Sandlin continued to "urge other patriots" watching the video to "take

the capitol." Colt stated that "they can't just steal an election." Sandlin added that "we are

going to be there [the Capitol] back by one o'clock when it is action time it is game time."

       17.     Colt, Sandlin, and DeGrave walked together from the Ellipse to the U.S. Capitol.

All three wore and carried protective gear, including a gas mask, helmets, shin guards, and

motorcycle jackets. He also carried medical supplies, water, a pocket knife, and a walkie talkie.

Colt did not bring to the Capitol the gun he had transported to the D.C. area; he left it in their hotel

room in Takoma Park, Maryland, just outside ofD.C.

       18.      Throughout the day of January 6, 2021, Colt, Sandlin, and DeGrave monitored the

certification proceedings. While marching to the Capitol, they learned that the Vice President had

not intervened to stop the certification of the Electoral College vote.

       19.     When the trio arrived at the Capitol, Colt repeatedly yelled, "breach the building."

       20.     When Colt, Sandlin, and DeGrave arrived at the Capitol Complex, Colt repeatedly

yelled, "breach the building." The three breached the Capitol's exterior barricades and entered

the Complex. On the way up the stairs on the exterior of the Capitol building, Colt shouted "we're

making it to the main room. The Senate room." As they approached an exterior entrance to the

Capitol, Colt heard the sound of glass shattering and an alarm sounding. They ultimately entered

the Capitol building and made their way to the Rotunda and other areas. Colt stated numerous

times, "let's get to the Senate, bro," adding "where they're meeting."

        21.     Once inside the Capitol building, Colt, Sandlin, and DeGrave, along with dozens

of other rioters, eventually made their way to a hallway just outside the Senate Gallery, a balcony

overlooking the Senate Chamber. Approximately twenty minutes prior, U.S. Senators engaged
        Case 1:21-cr-00074-TFH Document 22 Filed 07/26/21 Page 7 of 10




in the proceeding to count and certify the Electoral College vote had been evacuated. Several

U.S. Capitol Police (USCP) Officers, including USCP 1, tried to lock the doors to the Gallery to

prevent the rioters from gaining access. Colt observed Sandlin and DeGrave try to shove their

way past the officers to access the Gallery, and saw Sandlin punch USCP 1 in the back of his head.

Sandlin and DeGrave eventually gained access to the Gallery, followed soon thereafter by Colt.

        22.     When Colt entered the Gallery, he saw that no member of Congress was inside,

prompting him to yell, “it’s empty.” Colt climbed down to the Senate Chamber by hanging off

the balcony and leaping onto the floor. He ran to the chair at the front of the Chamber, which is

reserved for the Senate President, the Vice President of the United States. DeGrave shouted from

the balcony at him and others in the Senate Chamber to “take laptops, paperwork, take everything.”

Colt did not take anything from the Senate Chamber and ultimately exited the Chamber and the

building.

       23.      Shortly after exiting the Capitol, Colt posted a video to Facebook claiming he was

the first person to sit in what he mistakenly described as the House Speaker’s chair, and called

Speaker Pelosi a traitor.

                                           Conclusion

       24.     Colt admits that at the time he and his co-conspirators forcibly entered the U.S.

Capitol and the Senate Gallery, Colt believed that he and the co-conspirators were trying to stop

or delay the proceedings going on before Congress, specifically, Congress’s certification of the

Electoral College.

       25.     The defendant intended to affect the government by stopping or delaying the

congressional proceeding and in fact did so. The defendant accomplished this by intimidating
        Case 1:21-cr-00074-TFH Document 22 Filed 07/26/21 Page 8 of 10




and coercing government personnel who were participating in or supporting the congressional

proceeding.

       26.     This proffer of evidence is not intended to constitute a complete statement of all

facts known by Colt or the government.       Rather, it is a limited statement of facts intended to

provide the necessary factual predicate for his guilty plea.



                                               Respectfully submitted,

                                               CHANNING D. PHILLIPS
                                               Acting United States Attorney
                                               DC Bar No. 415793


                                       By:    /s/ Elizabeth Aloi
                                              Elizabeth Aloi
                                              Assistant United States Attorney
                                              NY Bar No. 4457651
                                                   4th
                                                       Street NW
                                              Washington, DC 20530
                                              Elizabeth.Aloi@usdoj.gov
                                              (202) 695-0610
         Case 1:21-cr-00074-TFH Document 22 Filed 07/26/21 Page 9 of 10




                              DEFENDANT’S ACCEPTANCE


        I have read every word of this Statement of Offense. Pursuant to Rule 11 of the Federal
Rules of Criminal Procedure, after consulting with my attorney, Charles Peterson, Esq., I agree
and stipulate to this Statement of Offense. The Statement of Offense is a summary made for the
purpose of providing the Court with a factual basis for my guilty plea. It does not include all of
the facts known to me regarding these offenses. I make this statement knowingly and voluntarily
and because I am in fact guilty of the crime to which I am pleading guilty.


Dated:             if
                                                    JOSIAH COL      ,   Defendant


                          ATTORNEY’S ACKNOWLEDGEMENT

        I have read this Factual Basis and have reviewed it with my client fully. I concur in my
client’s desire to adopt and stipulate to this Factual Basis.


Dated:   7-2-20Z1                                    ‘WA(LLL1J, 42c(
                                                    CHARL$ PETK$ON, ESQ.
                                                    Attorney for Josi,tolt
Case 1:21-cr-00074-TFH Document 22 Filed 07/26/21 Page 10 of 10
